DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Video Signal Processing Method and Device Involving Bi-Intra Prediction Mode. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of copending Application No. 17/103084 in view of US 2020/0236361 A1 (“Jang”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application and the Patent are substantially similar and obvious variants of one another. For example, copending Application No. 17/103084 claims:

Copending Application No. 17/103084
Instant Application 17/104571
Note: underlined fonts mean difference in instant application
16. (New) A method of decoding an image with a decoding apparatus, comprising:
16. (New) A method of decoding an image with a decoding apparatus, comprising:
determining an intra prediction mode of a current block in the image from intra prediction modes pre-defined in the decoding apparatus, the intra prediction modes including a Planar mode, a DC mode, and a bi-intra prediction mode;
determining an intra prediction mode of a current block in the image from intra prediction modes pre-defined in the decoding apparatus, the intra prediction modes including a Planar mode, a DC mode, and a bi-intra prediction mode;
determining reference samples for intra prediction of the current block based on the intra prediction mode being the bi-intra prediction mode; and
determining reference samples for intra prediction of the current block based on the intra prediction mode; and
generating a prediction block of the current block by performing the intra prediction for a current sample in the current block based on the reference samples,
generating a prediction sample of a current sample in the current block based on the reference samples,

wherein the reference samples include a left reference sample adjacent to the current block and a right reference sample adjacent to the current block.


Although the copending Application claims wherein the reference samples include a top reference sample adjacent to the current block, a left reference sample adjacent to the current block, and a plurality right reference samples adjacent to the current block, it is noted the copending Application does not particularly claim wherein the reference samples include a left reference sample adjacent to the current block and a right reference sample adjacent to the current block. Jang however, teaches wherein the reference samples include a left reference sample adjacent to the current block and a right reference sample adjacent to the current block (e.g. see Figs. 14(c)-14(d) showing to use reference samples including left reference sample and right reference sample, e.g. see at least paragraph [0195]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the copending Application with Jang in order to perform intra prediction using a generalized weight and weight table. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 22-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0236361 A1 (“Jang”). 
Regarding claim 16, Jang discloses a method of decoding an image with a decoding apparatus (e.g. see decoder 200 in Fig. 2), comprising: determining an intra prediction mode of a current 
Although Embodiment 5 of Jang discloses  determining an intra prediction mode of a current block in the image from intra prediction modes pre-defined in the decoding apparatus, the intra prediction modes including a Planar mode, a DC mode, and a bi-intra prediction mode, it is noted Embodiment 5 differs from the present invention in that it fails to particularly disclose determining reference samples for intra prediction of the current block based on the intra prediction mode; and generating a prediction sample of a current sample in the current block based on the reference samples, wherein the reference samples include a left reference sample adjacent to the current block and a right reference sample adjacent to the current block.  At least Embodiment 3 of Jang however, teaches determining reference samples for intra prediction of the current block based on the intra prediction mode (e.g. see Fig. 14 showing reference samples are determined for weighted intra prediction planner mode, e.g. see at least paragraph [0195]); and generating a prediction sample of a current sample in the current block based on the reference samples (e.g. see final prediction sample in Figs. 14(e)-14(f) showing to generate a final prediction sample, e.g. see at least paragraphs [0195]-[0196]), wherein the reference samples include a left reference sample adjacent to the current block and a right reference sample adjacent to the current block (e.g. see Figs. 14(c)-14(d) showing to use reference samples including left reference sample and right reference sample, e.g. see at least paragraph [0195]).   
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the reference of Jang before him/her, to modify embodiment 5 with embodiment 3 of Jang in order to perform intra prediction using a generalized weight and weight table. 
Regarding claim 17, Jang further discloses wherein generating the prediction sample of the current sample: obtaining a first prediction value using the left reference sample; and obtaining a second prediction value using the right reference sample (e.g. see Figs. 14(c)-14(d) showing to use reference samples including left reference sample and right reference sample, e.g. see at least paragraph [0195]), wherein the prediction sample of the current sample is generated by averaging the first prediction value 
Regarding claim 18, Jang further discloses wherein a position of the left reference sample is determined based on a position of the current sample (e.g. see Fig. 14(c) showing the left reference sample is on the same row of the current sample).  
Regarding claim 19, Jang further discloses wherein the left reference sample has a same y-coordinate as the current sample (e.g. see Fig. 14(c) showing the left reference sample is on the same row of the current sample).  
Regarding claim 22, Jang discloses a method of encoding an image with an encoding apparatus (e.g. see encoder 100 in Fig. 1), comprising: obtaining a prediction block of a current block in the image (e.g. see prediction unit 180 in Fig. 1); Serial No. XX/XXX,XXX-3-814.0064obtaining a residual block of the current block based on an original block of the current block and the prediction block (e.g. see output of 115 in Fig. 1 generates a residual block, e.g. see at least paragraph [0058]); and encoding the residual block to generate a bitstream (e.g. see bitstream in Fig. 1), wherein an intra prediction mode of the current block is determined from intra prediction modes including a Planar mode, a DC mode, and a bi-intra prediction mode (e.g. see intra mode in Table 2 including DC, Planar, Planar-Weight, e.g. see at least paragraphs [0207], [0209]), wherein a prediction sample of the prediction block is obtained (e.g. see output of prediction unit 180 in Fig. 1)  by using reference samples (e.g. see reference in the DPB 170 in Fig. 1) corresponding to the intra prediction mode of the current block (e.g. see intra-prediction unit 182 in Fig. 1). Although Embodiment 5 of Jang discloses wherein an intra prediction mode of the current block is determined from intra prediction modes including a Planar mode, a DC mode, and a bi-intra prediction mode, it is noted Embodiment 5 differs from the present invention in that it fails to particularly disclose wherein the reference samples include a left reference sample adjacent to the current block and a right reference sample adjacent to the current block. At least Embodiment 3 of Jang however, teaches wherein the reference samples include a left reference sample adjacent to the current block and a right reference sample adjacent to the current block (e.g. see Figs. 14(c)-14(d) showing to use reference samples including left reference sample and right reference sample, e.g. see at least paragraph [0195]). The motivation above in the rejection of claim 16 applies here. 
. 
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0236361 A1 (“Jang”) in view of US 2013/0128961 A1 (“Kim”).
Regarding claim 20, although Jang discloses wherein a position of the right reference sample is determined (e.g. see right reference sample in Figs. 14(c) and 15(a)-15(b) are determined according to the intra prediction mode, e.g. diagonal mode in Fig. 6, for Fig. 15(a), e.g. see at least paragraphs [0198]-[0199]), it is noted Jang differs from the present invention in that it fails to particularly disclose  based on a size of the current block.  Kim however, teaches based on a size of the current block (e.g. see selects one of a plurality of intra-prediction modes according to a size of the current block, e.g. see at least paragraphs [0040], [0053]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the reference of Jang and Kim before him/her, to modify Jang with Kim in order to in order to improve the compression performance and maximize efficiency by generating a prediction block similar to an original block and minimizing an amount of data of a residual signal. 
Regarding claim 21, Jang further discloses wherein the right reference sample has a x-coordinate and a y-coordinate different from the current sample (e.g. see at least 15(a) showing right sample has x-coordinate and a y-coordinate different from the current sample in a diagonal mode (as well as other modes) in Fig. 6, e.g. see at least paragraphs [0198]-[0199]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Heo et al., US 2020/0228831 A1, discloses an intra prediction mode based image processing method, and apparatus therefor
Heo et al., US 2019/0273926 A1, discloses an intra prediction method and apparatus in image coding system 
Liu et al., US 2019/0110052 A1, discloses a bidirectional intra prediction
Lim et al., US 2011/0293001 A1, discloses a new planar prediction mode

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485